 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFullerton Transfer & Storage Limited, Inc. and Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 377.Case 8 CA 9227August 27, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINS,PENELLO, AND TRUESDALEOn June 8, 1976, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding,' finding that Respondent vio-lated Section 8(a)(l), (3), and (5) of the Act, and, interalia, ordering it to make whole 11 of its employeeswho had been illegally discharged by reimbursingthem for any losses sustained as a consequence of thediscrimination against them. Thereafter, the Board'sOrder was enforced in full by the United States Courtof Appeals for the Sixth Circuit.2Pursuant to a backpay specification, lateramended, and appropriate notice issued by the Re-gional Director for Region 8, a hearing was held onFebruary 9 and 10, 1978, before Administrative LawJudge Marion C. Ladwig for the purpose of determin-ing the backpay and other amounts due to the dis-criminatees. On May 31, 1978, the AdministrativeLaw Judge issued the attached Supplemental Deci-sion in which he ordered Respondent, inter alia, topay the discriminatees certain backpay and pay theunion pension fund certain sums on the discrimi-natees' behalf. However, he did not, as requested inthe backpay specification, include in the backpay anysums for any vacation pay lost as a result of the dis-crimination against the employees on the grounds pri-marily that the issue of improperly withheld vacationpay had not been litigated and that the record beforehim failed to show that there was any vacation paylost as a consequence of Respondent's unlawful acts.Respondent filed no exceptions. However, the Gen-eral Counsel filed timely exceptions which were lim-ited to the Administrative Law Judge's failure to in-clude lost 1975 vacation pay in the sums awarded thediscriminatees.Vacation pay is not necessarily precluded as part ofthe make-whole remedy and should be included inthe backpay award if any was lost as a result of theunfair labor practices found in the underlying deci-sion as enforced by the Sixth Circuit.3However, therecord before us is insufficient to determine the issues'224 NLRB 480.2 January 18, 1977, in an unreported decision.See Fibreboard Paper Products Corporation, 180 NLRB 142, 149 151(1969), affd. 436 F.2d 908 (D.C. Cir. 1970).here raised concerning vacation pay. Thus, the recordis silent as to the Employer's actual practice with re-gard to vacation benefits. To be sure, it does appearthat although Respondent has not executed theUnion's "Master Agreement" it has historically ob-served, at least generally, the terms and conditions ofemployment set forth in that agreement. and there issome evidence that vacations were given in accord-ance with the agreement. Yet the record does not, asindicated, disclose Respondent's actual practice inimplementing vacation benefits, whether they werepaid on an accrual, pro rata basis, and so forth. Insum, the record is not clear as to what, if any, vaca-tion benefits were due and owing on the date of thestrike nor does it appear that the employees were infact denied any vacation pay at anytime or that ifthey were, that the denial was a consequence of anyunlawful conduct by Respondent. Consequently, wemust remand this proceeding for purposes of full con-sideration and clarification of the vacation pay matterand further hearing on that issue.However, as Respondent has not excepted to theSupplemental Decision's findings and conclusionsthat it owed the discriminatees and the union pensionfund certain sums, we can perceive no good purposebeing served in delaying compliance with the recom-mended make-whole order pending the remand andissuance of a Second Supplemental Decision on thevacation pay issue. Accordingly-but apart from thematters concerning the vacation pay issue-theBoard, in the absence of exceptions, had decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent. Ful-lerton Transfer & Storage Limited, Inc., Youngstown,Ohio, its officers, agents, successors, and assigns,shall:1. Pay the discriminatees named below theamounts set forth adjacent to their names, plus inter-est at 6 percent per annum as prescribed in IsisPlumbing & Heating Co., 138 NLRB 716 (1962). lesstax withholding as required by law:Clarence Booth $153.00Raymond DeVinney 2,429.60Dominic Moderalli 122.56Rocco Moderalli 25.00Clayton Orechoneg $566.15Warren Orechoneg 290.00Daniel Piluga 37.00William Vincent 290.00244 NLRB No. 102652 FULLERTON TRANSFER & STORAGE LIMITED2. Reimburse Raymond DeVinney, with interest,for any additional medical expenses incurred throughSeptember 17, 1980, to the extent they would havebeen paid by the Ohio Highway Drivers' WelfareFund under the retirees program.3. Pay to the Central States, Southeast and South-west Areas Pension Fund the amount of $824 on be-half of each of the discriminatees, James Campbell,Howard Price, and Robert Watson, and each of theeight above-named discriminatees, totaling $9,064,plus interest as computed above.IT IS FURTHER ORDERED that the proceeding be, andit hereby is, remanded to Administrative Law JudgeMarion C. Ladwig for further action consistent withour decision herein, including the reopening of therecord for further hearing to adduce additional evi-dence with respect to the vacation pay issue.IT IS FURTHER ORDERED that the proceeding be, andit hereby is, remanded to the Regional Director forRegion 8 for the purpose of arranging such furtherhearing, and that the Regional Director be, and hehereby is, authorized to issue notice thereof.IT IS ALSO FURTHER ORDERED that, upon conclusionof such further proceedings, the Administrative LawJudge shall prepare and serve on the parties a SecondSupplemental Decision containing findings of factupon the evidence received, conclusions of law, andrecommendations: and that following service of theSecond Supplemental Decision on the parties, theprovisions of Section 102.46 of the Board's Rules andRegulations, Series 8, as amended, shall be appli-cable.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: This isa supplemental proceeding to determine any backpay andother amounts due to II illegally discharged unfair laborpractice strikers and any amounts payable to the pensionfund on their behalf. The Board's June 8, 1976, Decisionand Order, 224 NLRB 480, was enforced by a summaryjudgment of the Court of Appeals for the Sixth Circuit onDecember 2, 1976, requiring the Respondent Company torevoke its unilateral changes and to make the employeeswhole for any loss of earnings, contributions, and otherbenefits they suffered as a result of the Company's viola-tions of Section 8(a)(5) of the Act.The Regional Director issued the backpay specificationon October 5, 1977 (amended on December 14, 1977, and atthe backpay hearing), and the Company filed an answer onOctober 18. 1977 (and an answer to the amended specifica-tion on December 16, 1977), attempting to raise as affirma-tive various defenses rejected by the Board in the originalproceeding. The hearing was held in Youngstown, Ohio, onFebruary 9-10. 1978.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe General Counsel's brief and the arguments made at thehearing, I make the following:FINDIN(GS ANI) C()NI.tSIONSA. Previous FindingsIn the original proceeding. the Board found (224 NLRB480) that at all material times the Company recognized andbargained with the Union as the exclusive collective-bar-gaining representative of the Company's employees in anappropriate unit of all hourly paid and percentage paidtruckdrivers, including all contract truckmen/moving divi-sion and the dispatcher. Although it may not have everexecuted the Teamsters' master agreement. the Company"historically had observed the terms and conditions of thatagreement" insofar as checking off union dues, implement-ing the grievance procedure. paying the wage scale to thehourly employees, and providing both the hourly employ-ees and contract truckmen (owner-operators) with "allfringe benefits set forth in the Master Agreement." includ-ing vacations, employee birthdays and other holidays.health and welfare insurance, and pension contributions.Prior to May 2, 1975, "in accordance with Article 54 and 55of the Master Agreement." the Company made its pay-ments to the welfare fund and to the pension fund (theCentral States, Southeast and Southwest Areas PensionFund) "on noncontributory bases."The Company's president, Richard Mills, claimed in thatproceeding that the Company "had no duty to bargain withthe Union. particularly with respect to the contract truck-men who he now considers to be independent contractorsrather than employees"; that the Company's "labor rela-tions policy is directed on a 'one-to-one relationship' witheach driver at the time of hire," when "he sits down withthem and separately negotiates their hourly pay rates"; andthat "Health and welfare and pension benefits are also ne-gotiated with the individual employees." The Board re-jected these contentions. finding that 'Mills' denial of theexistence of a long-standing and continuing collective bar-gaining relationship between the Respondent and theUnion ... to be frivolous." (Emphasis supplied.)The Board also found that after President Mills assumedactive management of the Company about September 30.1974, he "acknowledged his company's obligation to thepension fund by entering into a written arrangement for theliquidation of the Respondent's arrearages," but thereafterstopped making payments to both the pension fund and tothe welfare fund.As the Board further found. President Mills unilaterallyposted a notice on May 2, 1975, reducing the contracttruckmen's compensation to 50 percent of the movingcharges, and stating that if the employees wanted healthand welfare benefits and pension coverage, "with properauthorization, the company will deduct these payments[from their paychecks] and remit to the Union program."Shortly after the employees struck in protest on May 29,1975, the Company unlawfully discharged all of them. OnJuly 15, 1975, when Mills "validly offered immediate rein-statement" (which the employees declined. remaining on653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike), "the backpay liability for the discriminatees wastolled."B. Pension PaymentsThe backpay specification alleges that under the court'sjudgment, the Company owes to the General States, South-east and Southwest Areas Pension Fund a total amount of$9,064, plus interest, in payment of the Company's delin-quent premiums for the II discriminatees' pension cover-age. The alleged amounts are $1,072.50, $858. $858. and$1,072.50, respectively, for the months of August throughNovember 1974, (December and January paid), and $858.$1,072.50, $858, $1,072.50, $858, and $484, respectively, forFebruary through July 15, 1975. They total $824 for each ofthe I I discriminatees. After checking its records during thebackpay hearing, the Company indicated at the close of thehearing that it did not have any records at that time todisprove any of these alleged figures.In its answer the Company "admits that pursuant to theBoard's Order as enforced, it is required to make whole itsemployees for loss of pension benefits." Its only affirmativedefense pleaded (other than its original dispute of theamount), was that the pension fund "has illegally acceptedcontributions from the Respondent, made on behalf of cer-tain individuals, and that such contributions should be re-funded to the Respondent." However, this defense is basedon the Company's contention, already rejected by theBoard in the original proceeding, that the contract truck-men had been independent contractors and not employees.The Company is not entitled to relitigate that contention asan affirmative defense in this backpay proceeding.Inasmuch as the parties agree in construing the court'sjudgment to require the Company to pay the total amountof $9,064 in delinquent premiums to the pension fund, ex-cept for the Company's previously rejected affirmative de-fense that some of the employees were independent con-tractors, I find that the Company must pay the pensionfund this amount, plus interest. I also find that the Com-pany is required to reimburse discriminatee Clayton Ore-choneg for the $97.50 which it deducted from his last pay-check to pay his pension premium, but which it failed toremit to the pension fund.C. Welfare BenefitsThe records of the welfare fund (the Ohio Highway Driv-ers' Welfare Fund) show that the last month for which theCompany paid the premiums was March 1975.Paragraph 2(c) of the court's judgment enforcing theBoard's order provides that the Company shall:Make whole the employees in the appropriate unitwho were adversely affected by Respondent's failure topay for their health and welfare contributions, as pro-vided in the past, by granting them all interest, emolu-ments, rights, and privileges in such plan which wouldhave accrued to them but for Respondent's unlawfulconduct found herein: and further, henceforth makesuch health and welfare payments until such time asRespondent negotiates in good faith with the Unioneither to an agreement or to an impasse.Three of the discriminatees made self-contributions oftheir welfare premiums: Clarence Booth in the amount of$119 for June and 2 weeks in July 1975: and Warren Ore-choneg and William Vincent each in the amount of $290 borApril, May, June, and 2 weeks in July. The Company de-ducted $95 from employee Clayton Orechoneg's last pay-check to pay his health and welfare premium but failed toremit it to the welfare fund. Four of the discriminatees hadmedical hills which would have been paid by the welfarefund if the Company had not unlawfully discontinued pay-ing the premiums without notice: Clarence Booth in theamount of $34. Dominic Moderalli for $40, Rocco Mode-ralli for $25, and Daniel Piluga for $15. The Company doesnot deny that these employees incurred these expenses as aresult of its unilateral discontinuance of the welfare contri-butions. I therefore find that the Company is required bythe court's judgment to reimburse them for these amounts.plus interest.In the court's judgment, which was filed on December 2.1976. the above-quoted paragraph 2(c) required the Com-pany to "Make whole the employees. .. adversely affected..by granting them all interest, emoluments, rights, andprivileges in such plan which would have accrued to them..and further, henceforth make such health and welfarepayments until such time as Respondent negotiates in goodfaith with the Union either to an agreement or to an im-passe." By the time this judgment issued, employee Ray-mond DeVinney had retired (receiving a pension), but hadbeen deprived of his retirement welfare benefits by the fail-ure of the Company to continue paying his health and wel-fare premiums as required by the court's judgment. (As De-Vinney credibly testified, he first applied for retirement onJune 1, 1975, effective December 31. 1975. when he wouldbe 60 years of age. Normal retirement began at age 57. Ifthe Company had paid the premiums, DeVinney and hiswife would have been entitled to benefits under the retireesprogram of the welfare plan until September 17. 1980, theday before his 65th birthday.)The backpay specification alleges that the Company,"through its unlawful failure to pay health and welfare pre-miums," caused this and other employees "to suffer the lossof their medical insurance benefits." DeVinney's first lossoccurred when, after his retirement, his wife went to thehospital on August 11, 1976. with a broken knee, requiringa bone graft. The evidence shows that if the Company hadnot unlawfully discontinued DeVinney's health and welfarepremiums, the welfare fund would have paid the $1,414.10hospital and $21.50 radiology bills in full, and would havepaid a minimum of $994 of the $1,305 doctor bills. I findthat under the court's judgment, the Company is requiredto pay DeVinney the amounts of $1,414.10, $21.50, and$994 (totaling $2,429.60), plus interest, and also to pay himany amounts which the welfare fund would have paid-absent the Company's unlawful conduct-for other medicalexpenses (including hospital, surgical, major medical, x-ray.and lab expenses) incurred through September 17, 1980.D. Unilateral Reduction in PayvAs a result of the Company's May 2. 1975. unilateralreduction of the percentage it paid its contract truckmen.the Company admittedly paid Dominic Moderalli $82.56,654 FULLERTON TRANSFER & STORAGE LIMITEDDaniel Piluga $22, and Clayton Orechoneg $373.65 lessthan they otherwise would have been paid. I find that theCompany is required by the court's judgment to compen-sate them for these admitted amounts.E. 1975 VacalionsUnder the master agreement, which the Company fol-lowed in granting vacations-contrary to President Mills'denials-the employees were entitled to 2, 3, 4, or 5 weeksof paid vacations in 1975 (figured at $6.80 an hour for 45hours a week) for service exceeding 2, 10. 15, and 20 years,respectively. Campbell, DeVinney, and Watson were enti-tled to 2 weeks of vacation each, or $612. R. Moderalli, whotook I week, and Booth, who took 2 weeks of vacation in1975, were entitled to additional vacations of 4 and 3weeks, respectively, or $1,224 and $918. W. Orechoneg.who took 4 days and 8 hours of vacation. was entitled to 4weeks and I hour or $1,230.80. Price took I day but wasentitled to 4 weeks and 4 days or $1,468.80. Vincent wasentitled to 5 weeks or $1,530. (As found by the Board. 224NLRB at 484, Vincent won a seniority grievance on April23, 1975, giving him credit for earlier service with an affili-ated employer. He credibly testified that he had remainedon the Company's payroll, without any break in service.and that he took 5 weeks of vacation in 1974.)The backpay specification alleges, and the Company de-nies, that the court's judgment requires the Company tomake whole its employees for these untaken paid vacations.totaling $8.207.60. The General Counsel contends that theemployees are entitled to the vacation benefits under para-graph 2(d) of the judgment, requiring the Compan to"Make whole all its employees for any loss of earnings andother benefits that they may have suffered as a result of theRespondent's unlawful refusal to bargain." I disagree.The Board's decision concludes (224 NLRB at 490) thatthe Company's unilateral change in compensation rates andthe discontinuance of health and welfare and pension pay-ments constituted violations of Section 8(a)(5), but does notconclude that the Company withheld vacation benefits. Thecourt's judgment requires the Company to cease and desistfrom unilaterally changing pay rates and discontinuing itspayments to the pension and the health and welfare funds.but does not specifically mention vacation benefits. (TheCompany's May 2. 1975. unilateral notice, 224 NLRB at485. mentioned "adjusted" compensation rates and achange in health, welfare, and pension benefits, but madeno reference to any change in vacations.)I find that the matter of withholding or changing the paidvacations was not litigated in the earlier proceeding: thatthere is no showing that the loss of vacation pay resultedfrom the Company's unlawful refusal to bargain ratherthan from the employees' strike-and that the court's judg-ment does not require the Company to compensate the em-ployees fir the loss of the 1975 vacations.{Recommended Order omitted from publication]655